DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 9,484,799).
Regarding claim 1, fig. 6 of Zhang teaches a switched-capacitor power converting apparatus, comprising: an output stage [10] having an output terminal [at Vout]; a determination circuit [bottom half of fig. 6], coupled to the output terminal, configured to generate a 5mode switching signal [eg. output of 54,62] according to an output voltage [Vout] of the output terminal and a reference voltage [eg. Vhigh,Vlow]; a switch control circuit [46], coupled to the output stage and the determination circuit, configured to control the output stage to operate in a default voltage mode [eg. fault report mode] or an operation mode [eg. steady state mode] according to the mode switching signal; and  10a voltage regulation circuit (col. 2, lines 54-57), coupled to the output terminal and the determination circuit, configured to maintain the output voltage of the output terminal at a default value in the default voltage mode.  
Regarding claim 2, fig. 6 of Zhang teaches wherein the reference voltage is a first voltage value [Vhigh] in the default voltage mode and the reference voltage is a 15second voltage value in the operation mode [Vlow]; the first voltage value is greater than the second voltage value.
Regarding claim 3, fig. 6 of Zhang teaches wherein in the operation mode, when the output voltage of the output terminal is lower than the second voltage value, the output stage is switched from the operation mode to the default voltage mode.  
Regarding claims 7-9, these claims are merely methods to operate the circuit having structure recited in claims 1-3.  Since Zhang above teaches the structure, the methods to operate such a circuit are similarly disclosed.

	
	
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896